Citation Nr: 1733106	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-28 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of emergency room services provided by Lakeland Community Hospital of Watervliet on February 11, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.  The Veteran submitted a Notice of Disagreement (NOD) in May 2013 and subsequently perfected an appeal. 


FINDINGS OF FACT

1.  On February 11, 2013, the Veteran visited the Emergency Department at the Lakeland Community Hospital of Watervliet seeking medical treatment for upper right abdominal pain.  Prior to seeking non-VA care, the Veteran contacted the triage nurse at Battle Creek VAMC and was instructed to go his local ER.

2.  The evidence is at least in equipoise regarding the issue of whether the Veteran acted as a reasonably prudent person on February 11, 2013, by seeking emergency medical treatment at the nearest available facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of emergency room services provided by Lakeland Community Hospital of Watervliet on February 11, 2013 have been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.202, 17.52(a), 17.120, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim, because this case concerns a legal determination of whether the Veteran is entitled to reimbursement for the cost of non-VA medical care under 38 U.S.C.A. §§ 1725 or 1728.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions).  Additionally, as the Board is granting in full the benefits sought on appeal, any potential error regarding VA's duties to notify or assist the Veteran would not be prejudicial to the Veteran. 

II.  Payment or Reimbursement for the cost of non-VA Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539 (1997).  In this case, services were not authorized in advance by VA.  If not authorized in advance, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

When a Veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment; specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability, where 38 U.S.C.A. § 1728 is generally applicable when treatment pertains to a service-connected disability, and § 1725 is generally applicable when treatment pertains to a non-service-connected disability.

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of these three statutory requirements precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone, 10 Vet. App. at 542 (1997).

First, the Veteran must receive care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2). 38 C.F.R. § 17.120 (a).

Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120 (b). 

Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120 (c).

In this case, the Veteran is service-connected for coronary heart disease.  Roughly four days prior to February 11, 2013, the Veteran's began experiencing symptoms which he thought were related to his heart condition; specifically, upper abdominal pain.  After describing his symptoms to Battle Creek's VA telehealth nurse, he was instructed to go to his local ER.  Ultimately, in April 2013, the VA Medical Center concluded that the Veteran's symptoms on February 11, 2013 were non-emergent and that VA medical facilities were reasonably available.  Therefore, the Board must determine whether the medical treatment (or the need for such treatment) was of a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (b), (c).

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120 (b).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  In other words, VA should weigh "the totality of the circumstances" in determining whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

Under the totality of circumstances present at the time the Veteran received medical treatment on February 11, 2013 at Lakeland Community Hospital of Watervliet, the Board has considered whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney, 23 Vet. App. at 264.  In this case, while medical personnel from Battle Creek VA Medical Center concluded that the treatment received by the Veteran was for a non-emergent condition, the determining factor for payment or reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Here, the Board finds that from the perspective of the Veteran, a prudent layperson at the time of the event would have reasonably believed that a medical emergency was taking place.

To this point, the Board finds the Veteran's actions and the directions he was given to be most compelling.  Before seeking non-VA emergency medical treatment, the Veteran called the VA telehealth hotline and described his symptoms and level of pain that he was experiencing.  The evidence of record, including the nurse's notes from the telephone call, indicates that the Veteran was advised to "go to his local ER."  As a result, the Board finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in seeking treatment hazardous to their health.  With respect to the issue of whether VA facilities were feasibly available, the Board has considered the Veteran's report that the closest VA medical facility (i.e. Benton Harbor) was "not equipped to deal with this situation" due to being an outpatient treatment facility, and the nearest facility capable of treating his symptoms was over an hour away (i.e. Battle Creek VAMC).

Giving the Veteran the benefit of the doubt and resolving all doubt in his favor, the Board finds that the Veteran's condition on February 11, 2013, was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Further, a VA facility capable of treating his symptoms was over an hour away from the Veteran's home and he reasonably sought assistance from VA prior to seeking treatment from the hospital.  Having met all the requirements for payment or reimbursement under 38 U.S.C.A. § 1728, the Veteran is entitled to payment or reimbursement for the cost of medical treatment provided at Lakeland Community Hospital of Watervliet on February 11, 2013.  Therefore, this claim is granted.


ORDER

Payment or reimbursement for the cost of emergency room services provided by Lakeland Community Hospital of Watervliet on February 11, 2013 is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


